       Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 1 of 12




              IN.THE UNITED STATES DISTRICT COURT                 DEC 1 0 2020
                  MIDMEMTPACIT               ALABAMA
                        NORTHERN D ISION                             CLERK
                            P. HACVE Fr,                     U.S. DISTRICT
                      U.S. DISTRICT COIJI3‘
                                          ,v                MIDDLE DIST OF COURT
KAREN ALLEN,                  DISTRICT A.tA,                                 ALA.
                                          )
    Plaintiff,                            )   CIVIL ACTION NO.:
                                          )    2:20-cv-01013
v.                                        )
                                          )   JURY TRIAL DEMANDED
PROVIDENCE EARLY                          )
CHILDHOOD LEARNING                        )
ACADEMY,LLC,                              )
                                          )
    Defendant.                            )


                                   COMPLAINT


      COMES NOW the Plaintiff, Karen Allen (hereinafter "Ms. Allen" or

"Plaintiff), by and through her attorneys of record, and files this Complaint against

the Defendant, Providence Early Childhood Learning Academy, LLC (hereinafter

"Providence" or "Defendant"), and states as follows:

                                 INTRODUCTION

       1.    This is an action under Title I ofthe Americans with Disabilities Act of

1990, as amended by the ADA Amendments Act of2008,42 U.S.C. § 12101 et seq.,

("ADA"),to correct unlawful employment practices on the basis of disability and to

provide appropriate relief to Plaintiff.
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 2 of 12




      2.      As alleged with particularity below, Defendant discriminated against

Plaintiff, a qualified female with a disability, and it retaliated against Plaintiff for

engaging in her rights under the ADA,ultimately terminating Plaintiff in violation

ofthe ADA.

                          JURISDICTION AND VENUE

      3.      This Court has subject matter jurisdiction over this cause of action

pursuant to 28 U.S.C. §§ 1331 and 1343. This action is authorized and instituted

pursuant to Section 107(a)ofthe Americans with Disabilities Act of 1990,42 U.S.C.

§ 12117(a).

      4.      Plaintiff timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission ("EEOC"), Charge Number 420-2020-

00851. (Attached to this Complaint as Exhibit A).

      5.      On September 9, 2020, the EEOC issued Plaintiff a Notice of Right to

Sue. (Attached to this Complaint as Exhibit B).

      6.       Plaintiff has timely filed this action within ninety (90) days of her

receipt of the Notice of Right to Sue.

      7.      This action is brought within the judicial district wherein the unlawful

employment practices were committed, making venue proper under 28 U.S.C. §

1391(b).




                                           2
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 3 of 12




                                      PARTIES

      8.       Plaintiff was more than nineteen(19)years old at the time ofthe events

in question and is currently a resident of Montgomery County in the State of

Alabama.

      9.       Defendant Providence Early Childhood Learning, LLC is an Alabama

company with a principal place of business located at 3410 Kessinger Drive,

Montgomery, Alabama 36116.

      10.      At all relevant times, Defendant has continuously been doing business

in the State of Alabama and the City of Montgomery in this District and has

continuously had at least 15 employees among its various locations.

      11.      At all relevant times, Defendant has continuously been an employer

engaged in an industry affecting commerce under Sections 101(5) and 101(7) ofthe

ADA,42 U.S.C. §§ 12111(5).

      12.      At all relevant times, Defendant has been a covered entity under

Section 101(2) of the ADA,42 U.S.C. § 12111(2).

                             STATEMENT OF FACTS

      13.      In or around March 2018, Ms. Allen was hired by Defendant as a Pre-

K4 Teacher at the Montgomery, Alabama location.

      14.      In or around May of 2019, Ms. Allen was hospitalized and diagnosed

with sepsis.


                                          3
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 4 of 12




       15.    Ms. Allen reported this hospitalization and diagnosis to Providence's

Assistant Director, Sylvia Kay("Ms. Kay").

       16.    Ms. Allen remained hospitalized for approximately two weeks.

       17.    Upon returning to work following her hospitalization, Ms. Allen was

informed by Providence on numerous occasions that she was going to be moved to

a different classroom.

       18.    More specifically, Providence was seeking to move Ms. Allen to a

classroom with younger children.

       19.    Ms. Allen informed Providence that, due to her recent illness/disability

of sepsis, she was suffering from a compromised immune system and susceptible to

recurrerit sepsis.

      20.     Ms. Allen further informed Providence that being moved to a

classroom with younger children increased Ms. Allen's likelihood at a recurrent bout

of sepsis.

      21.     As an accommodation request in light ofher disability, Ms. Allen asked

to be permitted to remain in her current classroom.

      22.    Providence ignored Ms. Allen's accommodation request to remain in

her current classroom, required Ms. Allen move to a classroom with younger

children, and caused Ms. Allen mental stress/anxiety by placing her in fear of a

recurrent episode of sepsis.


                                          4
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 5 of 12




      23.      Following her accommodation request, Ms. Allen experienced further

retaliation.

      24.      For example, Ms. Allen's hours were reduced to part-time.

      25.      Additionally, Providence's Director began asking Ms. Allen for a

medical release allegedly "required" before Ms. Allen would be permitted to return

to work.

      26.      Ms. Allen had already provided a note from her physician stating Ms.

Allen was released to return to work — which was provided on Ms. Allen's own

accord and before Providence had requested any such type of documentation from

Ms. Allen.

      27.      Providence claims the form it now sought was required by the State's

Department of Human Resources in order for an employee to be permitted to return

to work at a childcare/daycare facility following an illness.

      28.      However, Ms. Allen had already been permitted to return to work for

approximately a week; the form was sought only after Ms. Allen requested to stay

in her current classroom in light of her disability.

      29.      About a week following her return to work, Ms. Allen became ill while

working at Providence and had to be transported to the hospital from Providence by

ambulance.

      30.      Ms. Allen was admitted for a second hospitalization that same day.


                                           5
         Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 6 of 12




         31.   Upon her release, Providence again sought the "requirer release.

         32.   Ms. Allen submitted the requested form to her treating physician and

informed Providence that the form was submitted to her physician.

         33.   While awaiting the form from Ms. Allen's physician, Providence

continued to retaliate against Ms. Allen.

         34.   Ms. Allen reported this ongoing harassment, retaliation, and/or

discrimination on or about June 24,2019, inquiring whether Providence was "going

to punish [Ms. Allen] because an ambulance had to be called."

         35.   Ms. Allen also informed Providence that same day that its employees

had informed Ms. Allen that she was moved to a different classroom "because [she

had]been so sick," and that Ms. Allen "[felt] like [she was]being punished for being

sick."

         36.   The following day, or on or about June 25, 2019, Ms. Allen reported to

Providence that she felt like "[her] hours ha[d] been cut into part time help because

[she] got extremely sick."

         37.   At one point, Ms. Allen went so far as to tell Providence that "[they]

are just trying to make [her] quit."

         38.   When Ms. Allen would not resign despite Providence's discrimination,

harassment, and retaliation, Providence terminated her on or about June 30, 2019.




                                            6
       Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 7 of 12




      39.    Providence claimed it terminated Ms. Allen for refusing to return the

"requiree release despite its knowledge that Ms. Allen had submitted it to her

physician for completion.

      40.    Providence was aware ofsuch submission, as Ms. Allen conveyed to it

her physician's request for a different format(as the one provided to Ms. Allen(and

thus Providence) was a photograph).

      41.    Providence claimed the physician letter was insufficient as the State

allegedly required a specific form be completed by the physician in order for Ms.

Allen to be permitted to return to work.

      42.    Upon information and belief, the allegedly "requiree release form

sought by Providence is not, in fact, required by the State's Department of Human

Resources for returning to work at a childcare/daycare facility following an illness.

                          COUNT ONE
             (DISCRIMINATION BASED UPON DISABILITY)

      43.    Plaintiff re-alleges and incorporate the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

      44.    Plaintiff is a qualified individual with a disability under the ADA,42

U.S.C. §§ 12102 and 12111(8).

      45.   Plaintiff has/had a disability that substantially impaired a major life

activity.



                                           7
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 8 of 12




      46.    In the alternative, Defendant regarded Plaintiff as having a disability

by subjecting her to an adverse employment action when it failed to provide a

reasonable accommodation for Plaintiffs actual or perceived temporary disability

of sepsis-related complications requiring two hospitalizations in close proximity.

      47.    Defendant's change in Plaintiffs job responsibilities, change in terms

and conditions of her employment, and ultimately, termination, on the basis of

Plaintiffs disability constituted discrimination on the basis of disability.

      48.    Defendant's refusal to accommodate Plaintiff also constitutes

discrimination on the basis of disability.

                           COUNT TWO
              (RETALIATION IN VIOLATION OF THE ADA)

      49.    Plaintiff re-alleges and incorporates the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

      50.    As detailed in the previous factual averments, Plaintiff has been

discriminated against, singled out, and treated differently than similarly situated

employees because of her disability in violation ofthe ADA.

      51.    Defendant has engaged in unlawful retaliatory practices in violation of

42 U.S.C. § 12203(a) by removing job responsibilities, changing terms/conditions

of her employment, imposing artificial requirements upon her in order to allow her

to return to work, harassing, and/or neglecting to address reported incidences of

harassment and retaliation from Plaintiff.

                                             8
       Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 9 of 12




       52.   The treatment by Defendant affected the terms, conditions, and

enjoyment ofPlaintiffs employment and her right to be free ofdiscrimination based

upon her reporting disability discrimination.

       53.   The actions and/or omissions of Defendant, as described above, were

done with malice and/or reckless indifference to the federally protected rights ofthe

Plaintiff.

       54.   The reckless and willful discrimination on the part of the Defendant

constitutes a violation of the Plaintiffs statutory rights pursuant to 42 U.S.C. §

12203(a).

       55.   The Defendant's conduct proximately caused Plaintiff to suffer a loss

of income and benefits, embarrassment, humiliation, loss of reputation, emotional

distress, and mental anguish for which she claims damages.

       56.   Plaintiff has no plain, adequate, or complete remedy at law to redress

the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorneys' fees, an injunction and declaratory relief is

her only means of securing adequate relief.

       57.   Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant's unlawful practices unless Defendant is enjoined by the Court.




                                          9
     Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 10 of 12




                            PRAYER FOR RELIEF

      WHEREFORE, the foregoing averments considered, Plaintiff demands

judgment against the Defendant as follows:

     (A) Declaratoryjudgment that Defendant's employment practices, policies,

procedures, conditions and customs are violative of the rights of the Plaintiff as

secured by the ADA.

     (B)     Grant the Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, and those acting in concert with the Defendant and

at the Defendant's request from continuing to violate the ADA;

      (C) Order Defendant, their agents, owners, and employees to institute and

carry out policies, practices and programs which provide equal employment

opportunities which eradicate the effects of its past and present unlawful

employment practices, including implementing a consistent policy against

discrimination and retaliation in the workplace.

     (D) Order Defendant to make Plaintiff whole by providing appropriate front

pay, back pay and other monetary relief as may be available to her, including

damages for her mental and emotional distress, embarrassment, humiliation and

trauma.

     (E)    Award Plaintiff her compensatory and punitive damages under the laws

of the Constitution ofthe United States.


                                           10
      Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 11 of 12




     (F)    Award Plaintiff her costs and expenses in prosecuting. this action,

including an award of reasonable attorneys' fees.

     (G) Award such other reliefthat this Court deems just and proper under the

circumstances.

                         DEMAND FOR JURY TRIAL

      Plaintiff demand trial by struck jury of all issues in this Complaint.

                                       Respectfully Submitted,

                                       V)Liarav
                                       Dustin J. ittle(ASB-8250-T68K)
                                       Ashley M.Posey(ASB-4176-161D)
                                       Attorneysfor PlaintiffKaren Allen

OF COUNSEL:

HUMBLE LAW,LLC
3112 Blue Lake Drive, Suite 100
Birmingham, Alabama 35243
Tel:(205) 358-3100
Fax:(205)358-3033




                                         11
    Case 2:20-cv-01013-SRW Document 1 Filed 12/10/20 Page 12 of 12




DEFENDANT TO BE SERVED VIA CERTIFIED MAIL:
Providence Early Childhood Learning Academy,LLC
ATTN: James Maddox
404 Prestwick Drive
Dothan, Alabama 35305
